Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-20-00403-CV

                                  IN RE EUGENIO VILLARREAL

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 3, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 12, 2020, relator filed a petition for writ of mandamus challenging the trial

court’s assessment of attorney fees to be paid by August 15, 2020. Relator also filed a motion for

temporary stay of the payment deadline, which this court granted on August 13, 2020. The real

party in interest filed a response to the mandamus petition on September 7, 2020. Thereafter,

relator filed a reply and the real party in interest filed a sur-reply. After considering the petition,

response, reply, and sur-reply, along with the mandamus record, this court concludes relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a). The stay imposed on August 13, 2020 is lifted.

                                                      PER CURIAM



1
 This proceeding arises out of Cause No. 2016-CVT-000921-D3, styled Tina Botello v. Eugenio Villarreal, in the
341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Palomo presiding.